DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10,797,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations in the pending application would have been obvious to one of ordinary skill in the art. Below, the pending claims are compared to the patented claim language. The patented claim language is italicized. 


Pending Claim 1 recites: 
A method for fabricating semiconductor device, comprising:
forming a gate structure on a substrate;
Patented Claim 1 recites:
A method for fabricating semiconductor device, comprising: 
forming a gate structure on a substrate;

forming a polymer block on a corner between the gate structure and the substrate;
forming a polymer block on a corner between the gate structure and the substrate;

performing an oxidation process by injecting oxygen gas under 750.degree.C to form a first seal layer on sidewalls of the gate structure; and
performing an oxidation process to form a first seal layer on sidewalls of the gate structure; and

forming a source/drain region adjacent to two sides of the gate structure.
forming a source/drain region adjacent to two sides of the gate structure.

The pending application includes (1) performing a cleaning process (after forming the polymer block) and (2) performs the oxidation process by injecting oxygen gas under 750.degree.C. With regards to (1), it would have been obvious to perform a cleaning process after forming the polymer block to remove residue from the formation of the polymer. Such a process would be particularly beneficial before a heat treatment to prevent contaminants from diffusing into the semiconductor device. With regards to (2), it would have been obvious for an oxidation process to occur under 750.degree.C since silicon begins to reorder and recrystallize at temperatures higher than that. Applicant has not noted any particular benefit to using a range of 0-750.degree.C but that range is both wide and well within the known temperatures for oxidation. The differences between the pending application and the patented claim language does not provide patentable distinction.
For brevity, the depending claims are matched to their counterparts in the cited patent without repetition of the claim language.
Pending Claim 2 is unpatentable in view of Patented Claim 2.
Pending Claim 3 is unpatentable in view of Patented Claim 3.
Pending Claim 4 is unpatentable in view of Patented Claim 4.
Pending Claim 5 is unpatentable in view of Patented Claim 5.
Pending Claim 6 is unpatentable in view of Patented Claim 6.
Pending Claim 7 is unpatentable in view of Patented Claim 7.
Pending Claim 8 is unpatentable in view of Patented Claim 8.

Conclusion
US PG Pub 2016/0163815 (“Hoentschel”), US Patent No. 8,502,288 (“Guo”), US Patent No. 8,294,186 (“Iwasaki”), US Patent No. 7,314,793 (“Frohberg”) and US PG Pub 2007/0267678 (“Lo”) are cited as being examples of relevant references in the art but do not disclose, or suggest, the process claimed by Applicant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818